Citation Nr: 0942207	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability.

2.  Entitlement to an evaluation in excess of 20 percent for 
left knee retropatellar pain syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis.

6.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to 
September 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to increased ratings for right knee 
retropatellar pain syndrome and right knee arthritis will be 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  In August 2009, prior to the promulgation of a decision, 
the Veteran withdrew his claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).

2.  The Veteran's left knee disorder is manifested by no more 
than moderate instability.   

3.  Radiological examination of the left knee revealed 
degenerative changes, with clinical findings of left knee 
extension limited to 0 and negative 5 degrees, and flexion 
limited to 117, 115, and 135 degrees.

4.  The Veteran's service-connected low back strain is 
manifested by normal posture and appearance; forward flexion 
to 90 and 120 degrees; extension 20 and 30 degrees; right 
lateral flexion to 30 degrees; left lateral flexion to 30 
degrees; right lateral rotation to 30 degrees; and left 
lateral rotation to 30 degrees; no additional limitation of 
motion with repetitive use; no paraspinous spasm; lower 
extremity strength of 5 on a 5-point scale, bilaterally; 
normal muscle mass, without fasciculations; deep tendon 
reflexes were 2+; and intact sensation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
the claim of entitlement to TDIU have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2009).

2.  The criteria for an evaluation in excess of 20 percent 
for left knee retropatellar pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for an evaluation of in excess of 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260, 5261 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2006, the Veteran submitted a claim of entitlement to 
TDIU, which was denied in September 2006.  The Veteran 
subsequently perfected an appeal of this decision and the 
claim was certified to the Board for appellate review.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the veteran or 
by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c).  

With regard to the Veteran's claim of entitlement to TDIU, 
during the August 2009 Board hearing, prior to the 
promulgation of a decision by the Board, the Veteran 
indicated that he wished to withdraw his appeal.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to this claim.  As 
such, the Board finds that the Veteran has withdrawn his 
appeal with respect to this issue.  Accordingly, the Board 
does not have jurisdiction to review the claim and it is 
dismissed.

With respect to the Veteran's other claims addressed herein, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the RO's letter to the Veteran, dated 
in June 2006, satisfied the duty to notify provisions 
relating to the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, including the opportunity to 
present pertinent evidence.

Additionally, the RO's June 2006 letter to the Veteran 
notified him that he must submit, or request that VA obtain, 
evidence of the worsening of his disability and 


the different types of evidence available to substantiate his 
claims for higher ratings.  This letter also informed him of 
the general requirements to obtain a higher rating and 
notified him of the need to submit evidence of how such 
worsening effected his employment.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, 
the Board finds that the content requirements of the notice 
VA is to provide have been met and no further development is 
required regarding the duty to notify.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, pursuant to these claims, the 
Veteran has undergone a VA examination in order to ascertain 
the severity of his service-connected disabilities.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 


U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.  Moreover, staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Left Knee

Service connection was granted for left knee retropatellar 
pain syndrome in March 1998 and assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In April 2001, a separate, noncompensable rating 
was assigned to the Veteran's service-connection left knee 
for arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5257.  The noncompensable rating for the Veteran's left 
knee arthritis was increased to 10 percent in August 2001 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  In 
February 2005, the 10 percent rating assigned to the Veteran 
left knee retropatellar pain syndrome was increased to 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
June 2006, the Veteran submitted a claim of entitlement to 
increased evaluations for both his left knee retropatellar 
pain syndrome and arthritis.  These claims were denied in 


September 2006.  The Veteran was granted a temporary 100 
percent disability rating for convalescence from January 19, 
2007 to July 31, 2007 following left knee surgery.  The 
Veteran subsequently perfected an appeal of the September 
2006 decision.  The issues have been certified to the Board 
for appellate review.

In August 2006, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected left knee 
retropatellar pain syndrome and arthritis.  The examiner 
noted that the Veteran's reported medical history was 
significant for weakness after use, stiffness after sitting, 
swelling, giving away while walking on stairs, and locking 
after prolonged travel.  The Veteran stated that his left 
knee disabilities affected his sex life with his wife.  The 
Veteran also stated that he constantly experienced pain and 
that the pain traveled into his hips and mid back.  The 
Veteran characterized the pain as "crushing," "squeezing," 
"burning," "sharp," "cramping," and "electric shock" in 
nature.  He asserted that his pain level was 8 on a 10-point 
scale, which could be elicited by physical and/or everyday 
activity and was not relieved by any treatment.  During 
instances of pain, the Veteran stated that he "could not 
function," but denied that he was incapacitated.  Based on 
this history, the examiner found that the resulting 
functional impairment consisted of decreased mobility.

Upon physical examination, the Veteran's left knee exhibited 
signs of tenderness, guarding of movement, and crepitus.  
Range of motion was extension to 0 degrees and flexion from 0 
to 117 degrees.  The Veteran reported pain at 117 degrees 
during the range of motion testing.  The examiner found that 
the Veteran's left knee joint function was additionally 
limited after repetitive use by pain, fatigue, weakness, and 
lack of endurance, with pain having the most functional 
impact.  These symptoms, however, did not reduce the 
Veteran's left knee range of motion.  The examiner further 
found that the Veteran's left knee function was not 
additionally limited after repetitive use by incoordination.  
Stability testing found the medial and lateral collateral 
ligaments and the anterior and posterior cruciate ligaments 
to be within normal limits.  There was no change in the 
diagnosis of retropatellar pain syndrome with subjective 
reports of pain and stiffness, and objective findings of 
decreased and painful range of motion.  Similarly, there was 
no change in the diagnosis of 


arthritis with subjective reports of pain and stiffness, and 
objective findings of decreased and painful range of motion.  
The examiner opined that the effects of this condition on the 
Veteran's activity were "mild."

VA treatment reports dated in January 2007 demonstrated that 
the Veteran underwent left knee orthopedic surgery.  These 
treatment reports indicated that the discharge diagnosis was 
medial meniscus tear and chondromalacia patella.  In a 
statement dated that same month, the Veteran asserted that 
the January 2007 surgery marked the third on his left knee.

In February 2007, the Veteran complained of pain with a 
burning sensation in the posterior area of his left patella.  
The Veteran further reported being very weak and an inability 
to lift his leg without assistance from his arms.  The 
diagnosis was atrophy left thigh with swelling of the left 
knee, no erythema or heat pulses.  Later in February 2007, 
the Veteran reported increased pain and weakness.  Upon 
physical examination, the Veteran's left knee extension was 
limited secondary to guarding and his flexion was to 115 
degrees.  The examiner also noted minimal effusion, 
tenderness, and quadriceps muscles that had atrophied to a 
degree greater than before the January 2007 surgery.

In March 2007, the Veteran's left leg was found to be gaining 
strength, but that his left knee would still give out on him.  
The diagnosis was post operation knee surgery and muscle 
atrophy.

In a letter dated in March 2007, an Advanced Registered Nurse 
Practioner opined that the Veteran had atrophy of his upper 
and lower left leg, which required "intensive physical 
therapy."  At that time, the Veteran had not been discharged 
from orthopedics and was deemed unable to work.

In April 2007, the Veteran complained of left leg muscle 
weakness.  Upon examination, the Veteran's left knee 
ligaments were deemed intact, with a slight laxity of his 
anterior cruciate ligament relative to his right knee.  There 
was no joint line tenderness, no effusion, and quadriceps 
strength was 4 on a 5-point scale.

In May 2007, the Veteran reported continued left knee pain.  
He was fitted for and instructed on the proper use of a 
hinged knee orthosis.

In June 2008, a magnetic resonance imaging scan revealed 
interval partial medial meniscectomy, with no linear fluid 
signal in to the remaining meniscus to suggest a tear.  The 
lateral meniscus was unchanged in appearance and appeared 
normal.  The cruciate ligaments were normal in size and 
signal intensity, as were the medial collateral ligament and 
lateral stabilizers.  The quadriceps and patellar tendons 
were intact.  There was no evidence of focal bone contusion, 
fracture, or avascular necrosis.  The articular cartilage was 
intact.  There were no findings to suggest chondromalacia.  
Further, there was no significant effusion present in the 
synovial space and there was no evidence of a Baker's cyst.  
The impression was interval partial medial meniscectomy.

In July 2008, the Veteran presented with continued complaints 
of left knee pain, which he described as constant and did not 
vary between morning, night, or with activity.  On this 
occasion, the Veteran was wearing a hinged knee brace for 
stability.  

In March 2009, the Veteran underwent a VA examination to 
determine the severity of his left knee disabilities.  The 
examiner noted that the Veteran's inservice and post-service 
treatment records were reviewed.  During the examination, the 
Veteran reported that he experienced constant "aching type 
pain" since the January 2007 left knee surgery.  The Veteran 
described his pain as "sharp" and "shooting," which he 
likened to feeling as though "a spike [was] going through 
his knee from right to left."  He reported that his pain 
occurred during prolonged sitting, walking, or standing.  He 
denied any flare-ups.  The Veteran was wearing the prescribed 
hinged brace on his left knee.  At the time of the 
examination, the Veteran was working as a radio repairman.  
Though he reported being unable to perform certain aspects of 
his work, the Veteran stated that his employer made certain 
accommodations for him so that he would be able to perform 
his duties.  The Veteran stated that he was a commercial 
pilot by training and education, but was unable to pass the 
requisite physical examination.  The Veteran also reported 
being unable to perform a variety 


of household chores, including yard work and house cleaning, 
for more than 20 minutes.  Further, the Veteran stated that 
his recreational activities had been similarly limited for 
several years.

Upon physical examination, the Veteran was deemed to be well-
developed, well-nourished, healthy-appearing male with normal 
posture and gait.  He did not use or require an assistive 
device for ambulation.  The Veteran reported pain of 5 on a 
10-point scale, but this reported score was not specifically 
assigned to his left knee disabilities.  The examiner found 
that the Veteran's left knee was normal in appearance with 
extension to negative 5 degrees and flexion from negative 5 
degrees to 135 degrees, without pain.  There was no 
additional limitation of motion with repetitive use.  
Moderate crepitation was present, but no joint effusion or 
ligamentous instability.  Lower extremity strength was 
determined to be 5 on a 5-point scale, with normal muscle and 
no fasciculations.  The examiner reviewed a January 2009 x-
ray that showed mild narrowing of the medial joint space of 
the left knee.  The diagnosis was left knee degenerative 
joint disease.

During the August 2009 Board hearing, the Veteran wore a left 
knee brace and testified that he experienced an abnormal 
gait; walking with a limp; stiffness; swelling; and knees 
giving out on him at least three times per 8 hour work day.  
The Veteran further testified that experienced pain; an 
inability to walk, sit, or stand for prolonged periods of 
time without needing a break; and an inability to climb 
stairs, squat, or perform household chores.  At the time of 
the Board hearing the Veteran was prescribed pain medication 
that he was taking 3 to 5 times per day.

After his appeal was certified to the Board for appellate 
review, the Veteran submitted evidence directly to Board with 
a contemporaneous waiver of review by the RO.  38 C.F.R. 
§ 19.37, 20.1304 (2009).  Included among this evidence were 
various statements from fellow employees, 
supervisors/employers, and the Veteran's spouse.  These 
letters describe the occupational and social effects of the 
Veteran's service-connected disabilities.

In a claim for an increased disability rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  As noted above, the Veteran was granted a 
temporary 100 percent disability rating from January 19, 2007 
to July 31, 2007 for convalescence following left knee 
surgery.  38 C.F.R. § 4.30 (2009).  As such, the maximum 
benefit allowable under the applicable regulations has been 
assigned for the convalescence period and, thus, no increased 
schedular evaluation is available.  However, increased 
evaluations are for consideration for those periods before 
and after the convalescence period.

Under Diagnostic Code 5257, a 20 percent rating is assigned 
for moderate recurrent subluxation or lateral instability, 
and a maximum 30 percent rating is warranted when there is 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

After reviewing the pertinent evidence of record, the Board 
concludes that a rating in excess of 20 percent for 
instability of the left knee is not warranted before or after 
the Veteran's period of convalescence.  The objective medical 
evidence reveals that there was no instability of the 
Veteran's left knee joint on examination.  Specifically, in 
August 2006, stability testing found the medial and lateral 
collateral ligaments and the anterior and posterior cruciate 
ligaments within normal limits.  In April 2007, a "slight 
laxity" was noted in the Veteran's left anterior cruciate 
ligament.  In March 2009, a VA examiner found no ligamentous 
instability.  The Board finds that the evidence of record 
does not support a finding of severe, recurrent subluxation 
or left knee instability.  Consequently, the Veteran's 
service-connected left knee retropatellar pain syndrome is 
manifested by no more than moderate recurrent or lateral 
instability.  Accordingly, an evaluation in excess of 20 
percent is not warranted for left knee instability under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, evaluations 
greater than 20 percent are not available under the 
diagnostic codes pertaining to genu recurvatum or removal of 
the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 
5259, 5263 (2009).  Moreover, there is no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion; left knee ankylosis; or malunion 
or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262 (2009).  Accordingly, an 
evaluation in excess of 20 percent for the Veteran's left 
knee disorder is not warranted under these diagnostic codes.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  Id.  VA General Counsel 
opinions provide for separate evaluations for knee 
instability and knee arthritis in certain cases.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 
(2008); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) 
(knee arthritis and instability may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a disability rating under 
Diagnostic Code 5257 for instability of the knee is in 
effect, and there is x-ray evidence of arthritis, a separate 
rating for arthritis based on painful motion can be assigned 
under 38 C.F.R. § 4.59).  

Normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2008).  Limitation of motion of the knee is 
evaluated as noncompensable if there is more than 45 degrees 
flexion and less than 10 degrees extension.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation 
is warranted when extension is limited to 10 degrees or when 
flexion is limited to 45 degrees.  Id.  A 20 percent 
evaluation is for application when extension is limited to 15 
degrees or when flexion is limited to 45 degrees.  Id.  A 30 
percent evaluation is warranted when extension is limited to 
20 degrees or when flexion is limited to 15 degrees.  Id.  
Moreover, separate ratings for knee extension and flexion can 
be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).


A separate disability rating of 10 percent for left knee 
arthritis has already been assigned.  Thus, in order for the 
Veteran to receive an increased evaluation for left knee 
arthritis, the evidence of record must demonstrate a 
limitation of extension to at least 15 degrees or a 
limitation of flexion to at least 45 degrees.  The evidence 
of record includes findings of left knee extension to 0 and 
negative 5 degrees and left knee flexion to 117, 115, and 135 
degrees.  As such, a rating in excess of 10 percent for left 
knee arthritis, to include separate ratings for extension and 
flexion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261; VAOPGCPREC 09-04; 69 Fed. Reg. 59990 
(2004).

The evidence of record does not show that the Veteran's left 
knee disabilities caused a level of functional loss greater 
than that already contemplated by the assigned evaluations.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2009).  The August 2006 VA examiner found that the 
Veteran's left knee joint function was additionally limited 
after repetitive use by pain, fatigue, weakness, and lack of 
endurance, but not incoordination.  The March 2009 VA 
examiner found no additional limitation of motion with 
repetitive use.  Further, lower extremity strength was 
determined to be 5 on a 5-point scale with normal muscle and 
no fasciculations.  Even though the Board must consider the 
Veteran's entire medical history with respect to his left 
knee disabilities, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco, 7 Vet. App. at 58.  As such, 
findings from the March 2009 VA examination are most 
instructive on the present level of the Veteran's left knee 
retropatellar pain syndrome and arthritis.  While the 
Veteran's subjective reports of pain and other symptoms of 
functional loss documented in the record are duly recognized, 
the evidence of record does not reflect functional loss 
beyond that contemplated in the currently assigned evaluation 
for any period of time before or after the January 19, 2007 
to July 31, 2007 period of convalescence.  Even considering 
the additional functional limitation found during the August 
2006 VA examination, the Board finds that the Veteran's then 
current left knee symptomatology did not more nearly 
approximate the maximum 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 or more nearly approximate the 
20 percent rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  See 38 C.F.R. § 4.7 (2009).  Accordingly, 
evaluations greater than those currently assigned, on the 
basis of functional loss, are not warranted.

In his May 2007 substantive appeal, the Veteran contended 
that VA ignored evidence of muscle atrophy associated with 
his service-connected left knee disabilities when assigning 
the appropriate rating.  Evidence of muscle atrophy is dated 
during the Veteran's period of convalescence.  The evidence 
of record dated before and after the period of convalescence 
is negative for findings of muscle atrophy.  Further, during 
the March 2009 VA examination, the Veteran's lower extremity 
strength was determined to be 5 on a 5-point scale with 
normal muscle and no fasciculations.  As such, the Board 
finds that evidence of muscle atrophy is contemplated in the 
Veteran's temporary 100 percent disability rating from 
January 19, 2007 to July 31, 2007.

II.  Back Strain

Service connection for low back strain was granted in April 
2001 and a 10 percent evaluation was assigned thereto 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In June 
2006, the Veteran submitted a claim of entitlement to an 
evaluation in excess of 10 percent for his low back strain, 
which was denied in September 2006.  The Veteran subsequently 
perfected an appeal of his decision and the issue has been 
certified to the Board for appellate review.

Pursuant to Diagnostic Code 5237, a lumbosacral strain will 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula).  
38 C.F.R. § 4.71a, General Rating Formula (2009).  The 
General Rating Formula provides for a 100 percent evaluation 
for unfavorable ankylosis of the entire spine, a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; and a 
20 percent evaluation for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2009).

In August 2006, the Veteran underwent a VA examination to 
determine the then current severity of his low back strain.  
The Veteran reported experiencing pain associated with his 
low back strain for the previous 3 years, which occurred 3 
times each week and lasted for 2 hours each occasion.  The 
Veteran stated that the pain traveled down into his hips, and 
described the pain as "dull" and "persistent."  The 
Veteran rated the pain as a 4 on a 10-point scale that could 
be relieved by stretching.  The Veteran reported that his low 
back strain did not cause incapacitation.  Based on the 
above, the examiner found that the Veteran's low back strain 
caused functional limitation in the form of an inability to 
drive or walk for prolonged periods.  

Upon physical examination, the Veteran's posture was within 
normal limits and his gait was abnormal and antalgic.  The 
examination did not reveal evidence of radiating pain upon 
movement; no muscle spasm; no tenderness; negative straight 
leg test, bilaterally; and no ankylosis of the lumbar spine.  
Range of motion testing revealed forward flexion to 90 
degrees; extension to 30 degrees; right lateral flexion to 30 
degrees; left lateral flexion to 30 degrees; right lateral 
rotation to 30 degrees; and left lateral rotation to 30 
degrees.  The examiner found that joint function of the spine 
was additionally limited following repetitive use by pain, 
fatigue, and weakness, but not lack of endurance or 
incoordination.  The symptoms contributing to additional 
functional limitations did not, however, lead to additional 
limitation of the Veteran's range of motion.  Inspection of 
the spine demonstrated a normal head position with symmetry 
in appearance and symmetry in spinal motion with normal 
curvatures of the spine.  Further, there were no signs of 
intervertebral disc syndrome and no signs of chronic and 
permanent nerve root involvement.  

A contemporaneous radiological examination of his lumbar 
spine demonstrated the presence of normal mineralization, 
without evidence of fracture or subluxation.  All disc spaces 
were intact, no arthritic changes were demonstrated, and the 
sacroiliac joints were unremarkable.  No change was made in 
the diagnosis of low back strain, with subjective complaints 
of pain and stiffness and objective findings of decreased and 
painful range of motion.  The examiner opined that the 
effects of this condition on the Veteran's activity were 
"mild."

In March 2009, the Veteran underwent a VA examination to 
determine the severity of his low back strain.  The examiner 
noted that the Veteran experienced back pain since 
approximately 1999 when his left knee gave out and he fell.  
The Veteran reported that any kind of twisting or forward 
leaning position would cause the back pain to occur.  He 
described the pain as "sharp pressure" and a "tingling 
sensation" in his lower back.  The Veteran further reported 
an inability to drive for more than one hour before needing 
to stop due to lumbar discomfort.  He denied radiation of the 
pain, numbness, tingling, or weakness in his lower 
extremities radiating from his lumbar condition.  The Veteran 
also denied bowel or bladder dysfunction due to the lower 
back pain.  

Upon physical examination, the spine had normal posture and 
appearance.  Range of motion of the low back was forward 
flexion from 0 to 120 degrees without pain; left and right 
lateral flexion was 0 to 30 degrees without pain; left and 
right lateral rotation was 0 to 30 degrees; and extension was 
0 to 20 degrees without pain.  There was no additional 
limitation of motion with repetitive use and there was no 
paraspinous spasm.  Straight leg raise was negative, 
bilaterally.  Neurologically, lower extremity strength was 5 
on a 5-point scale, bilaterally; there was normal muscle mass 
without fasciculations; and deep tendon reflexes were 2+ and 
sensation was intact.  The examiner reviewed a February 2008 
x-ray of the Veteran's lumbar spine that was normal.  The 
diagnosis was chronic lumbosacral strain.  The examiner 
further opined that there were no incapacitating episodes or 
flare-ups of the lumber spine.


During the August 2009 Board hearing, the Veteran testified 
that he experienced pain; an inability to walk, sit, or stand 
for prolonged periods of time without needing a break; and an 
inability to climb stairs, squat, or perform household 
chores.  The Veteran also testified that he experienced "a 
lot of strain" and "a lot of spasms" that would 
occasionally cause constant "twinging" that would only stop 
with "very, very extreme stretching."  He also testified 
that his back prevented him from bending at the waist to pick 
up anything.

As mentioned above, the Veteran submitted evidence directly 
to Board with a contemporaneous waiver of review by the RO.  
38 C.F.R. § 19.37, 20.1304.  Included among this evidence 
were statements from fellow employees, supervisors/employers, 
and the Veteran's spouse.  These letters describe the 
occupational and social effects of the Veteran's service-
connected disabilities.

A 10 percent rating is currently in effect for the Veteran's 
service-connected low back strain, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  Thus, in order for an 
increased evaluation for his low back strain, the evidence of 
record must demonstrate, at a minimum, forward flexion more 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

However, during the August 2006 VA examination, the examiner 
found the service-connected low back forward flexion to 90 
degrees; extension to 30 degrees; right lateral flexion to 30 
degrees; left lateral flexion to 30 degrees; right lateral 
rotation to 30 degrees; and left lateral rotation to 30 
degrees.  Moreover, during the March 2009 VA examination, the 
examiner found low back forward flexion from 0 to 120 
degrees, without pain; left and right lateral flexion was 0 
to 30 degrees, without pain; left and right lateral rotation 
was 0 to 30 degrees; and extension was 0 to 20 degrees, 
without pain.  The evidence of record does not support a 
finding of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As such, 
an evaluation in excess of 10 percent for the Veteran's 
service-connected low back strain is not warranted.

In making this determination, the Board has also considered 
whether there was any additional functional loss not 
contemplated in the 10 percent evaluation for the Veteran 
orthopedic manifestations.  See 38 C.F.R. §§ 4.40, 4.59; see 
also DeLuca, 8 Vet. App. at 206.  The Veteran exhibited near 
a normal range of motion and there was no additional 
limitation after repetitive use.  Accordingly, additional 
functional loss due to limitation of motion has not been 
shown to the level required for a rating in excess of 10 
percent.  38 C.F.R. § 4.71a, General Rating Formula, see also 
Note (5).  

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
that are a result of the service-connected spine disorder are 
to be separately evaluated.  38 C.F.R. § 4.71a, General 
Rating Formula Note (1).  However, the evidence of record 
does not include diagnoses of neurological symptoms 
associated with the Veteran's low back strain.  Accordingly, 
a separate evaluation for neurological manifestations of the 
Veteran's low back strain is not warranted.

III.  Extraschedular Evaluation

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) (finding that "[R]ating [S]chedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

The Board finds that the Veteran's disability pictures are 
not so unusual or exceptional in nature as to render the 
various disability ratings inadequate.  The Veteran's left 
knee retropatellar pain syndrome is evaluated as a 
musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  Id.  As 
demonstrated by the evidence of record, the Veteran's left 
knee retropatellar pain syndrome results in either no 
instability or "slight" instability of the left knee.  
Statements submitted on the Veteran's behalf illustrate his 
occupational and social impairment caused by his service 
connected left knee retropatellar pain syndrome.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule for a 20 percent 
evaluation, the Board finds that the Veteran's disability 
picture is more than adequately represented by the 20 percent 
disability rating for left knee retropatellar pain syndrome 
currently assigned.  A rating in excess of 20 percent is 
provided for certain manifestations of left knee 
retropatellar pain syndrome, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  Accordingly, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

The Veteran's left knee arthritis is also evaluated as a 
musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260, 5261, the criteria of which is 
found by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
Id.  As demonstrated by the evidence of record, the Veteran's 
left knee arthritis is marked by pain and degenerative 
changes, with left knee extension limited to 0 and negative 5 
degrees, and flexion limited to 117, 115, and 135 degrees.  
Statements submitted on the Veteran's behalf demonstrated 
some occupational and social impairment caused by his service 
connected left knee arthritis.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's left knee 
arthritis disability picture is adequately represented by a 
10 percent disability rating for left knee arthritis.  A 
rating in excess of 10 percent is provided for certain 
manifestations of left knee arthritis, but the medical 
evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a 10 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the schedular evaluation is 
adequate for left knee arthritis and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, 5261; see 
also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Further, the Veteran's low back strain is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of 
which is found by the Board to specifically contemplate the 
level of occupational and social impairment caused by this 
disability.  Id.  As demonstrated by the evidence of record, 
the Veteran's low back strain is marked by pain and low back 
forward flexion to 90 and 120 degrees; extension 20 and 30 
degrees; right lateral flexion to 30 degrees; left lateral 
flexion to 30 degrees; right lateral rotation to 30 degrees; 
and left lateral rotation to 30 degrees.  Statements 
submitted by the Veteran's co-workers, supervisor, and spouse 
describe the occupational and social impairment caused by his 
service connected low back strain.  The Board finds that the 
Veteran's low back disability picture is adequately 
represented by a 10 percent evaluation for low back strain.  
A rating in excess of 10 percent is provided for certain 
manifestations of low back strain, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  The criteria for a 10 percent rating reasonably 
describe the Veteran's low back strain disability level and 
symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  


Thus, based on the evidence of record, the Board finds that 
the Veteran's left knee and low back disability pictures 
cannot be characterized as exceptional cases, so as to render 
the schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
was not met with respect to each of the claims herein and, 
consequently, the Board finds that referral for 
extraschedular ratings is not warranted.  Thun, 22 Vet. App. 
at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims addressed herein, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to TDIU is dismissed.

An evaluation in excess of 20 percent for left knee 
retropatellar pain syndrome is denied.

An evaluation in excess of 10 percent for left knee arthritis 
is denied.

An evaluation in excess of 10 percent for low back strain is 
denied.


REMAND

After his appeal was certified to the Board for appellate 
review, the Veteran submitted evidence directly to Board with 
a contemporaneous waiver of review by the RO.  38 C.F.R. 
§ 19.37, 20.1304.  Included among this evidence was an 
operative report dated in July 2009, demonstrating that the 
Veteran underwent a right knee arthroscopic medial meniscus 
repair.  As indicated by this operative report, the surgical 
procedure occurred after the most recent VA examination.  
Further, the evidence submitted after certification did not 
include treatment reports wherein a post-surgical evaluation 
of his right knee was undertaken.  Thus, the Board finds that 
a VA examination would assist in clarifying the current 
severity of the Veteran's right knee patellar pain syndrome 
and arthritis, and would be instructive with regard to the 
appropriate disposition of these issues under appellate 
review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  
Accordingly, this matter must be remanded for an additional 
VA examination to ascertain the current severity of the 
Veteran's service-connected right knee patellar pain syndrome 
and arthritis.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for right knee patellar pain 
syndrome and arthritis during the course 
of this appeal.  The RO must then obtain 
copies of the related treatment records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a comprehensive 
examination to determine the severity of 
his service-connected right knee patellar 
pain syndrome and arthritis.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  Any indicated diagnostic 
tests, to include x-rays, which are deemed 
necessary for an accurate assessment must 
be conducted.  The examiner must record 
pertinent medical complaints, symptoms, 
and clinical findings.  Specifically, in 
addition to noting the range of motion of 
the left knee, to include extension and 
flexion, and whether instability exists, 
the examiner must discuss whether there is 
evidence of weakness, fatigability, lack 
of coordination, restricted or excess 
movement of the joint, or pain on 
movement, and if any of these are present, 
comment upon the functional limitations 
caused by the Veteran's service-connected 
left knee disorder.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


